Citation Nr: 1204493	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  09-14 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a skin disability, to include as due to exposure to mustard gas.

3.  Entitlement to service connection for blackouts, to include as due to exposure to mustard gas.

4.  Entitlement to service connection for shrapnel wounds in the right leg and knee.

5.  Entitlement to service connection for foot fungus.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from May 1969 to April 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction over the case was subsequently returned to the VA RO in Chicago, Illinois.  

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in November 2011 and accepted such hearing in lieu of an in-person hearing before a Veterans Law Judge.  A transcript of the hearing is associated with the claims file. 

The issues of entitlement to service connection for PTSD and foot fungus are addressed in the REMAND following the order section of this decision.  


FINDINGS OF FACT

1.  The Veteran has failed to prove that he was exposed to mustard gas while in active service.  

2.  The Veteran has not been diagnosed with a skin disability.

3.  The Veteran has not been diagnosed with a disability resulting in blackouts.

4.  The Veteran did not incur shrapnel wounds to his right leg and knee during active service.   


CONCLUSIONS OF LAW

1.  A skin disability was not incurred in or aggravated by active service and may not be presumed to have been so incurred.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.316 (2011).

2.  A disability resulting in blackouts was not incurred in or aggravated by active service and may not be presumed to have been so incurred.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.316 (2011).

3.  Right leg and knee shrapnel wounds were not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the Veteran was mailed a letter in September 2005 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  In a January 2006 letter, the Veteran was provided information regarding mustard gas exposure, to include a mustard gas exposure questionnaire.  In an April 2006 letter the Veteran was provided with appropriate notice with respect to the disability-rating and effective-date elements of his claims.

Although the Veteran was not provided adequate notice until after the initial adjudication of the claims, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development the claims were readjudicated.  There is no indication or reason to believe that the ultimate decision on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) and service personnel records (SPRs) are on file, VA Medical Center treatment notes have been obtained, and the Veteran has been afforded the appropriate VA examination.  The Veteran has not identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.

The Board acknowledges that the Veteran has not been provided a VA examination in response to his claim of entitlement to service connection for right leg and knee shrapnel wounds.   Additionally, no VA medical opinion has been obtained in response to this claim.  VA is obliged to provide a VA examination or obtain a medical opinion when: (1) there is competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability), (2) there is evidence establishing that the Veteran suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period, (3) the evidence indicates that the current disability or symptoms may be associated with service or with another service- connected disability, and (4) there is not sufficient medical evidence to make a decision.  See 38 C.F.R. § 3.159(c)(4); see also Charles v. Principi, 16 Vet. App. 370 (2002).

In this regard, as discussed below, the evidence of record fails to indicate that the Veteran has a shrapnel wounds to his right leg and knee.  Therefore, the Board finds that the medical evidence currently of record is sufficient to decide the claim and no VA examination or medical opinion is warranted.

Accordingly, the Board will address the merits of the claims.  

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The U.S. Court of Appeals for Veterans Claims (Court) has held that in order to prevail on the issue of service connection on the merits, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Claims based on the chronic effects of exposure to mustard gas are governed by the provisions of 38 C.F.R. § 3.316.  Those provisions are as follows: 

(a) Except as provided in paragraph (b) of this section, exposure to the specified vesicant agents during active military service under the circumstances described below, together with the subsequent development of any of the indicated conditions, is sufficient to establish service connection for that condition: 

(1) Full-body exposure to nitrogen or sulfur mustard during active military service together with the subsequent development of chronic conjunctivitis, keratitis, corneal opacities, scar formation, or the following cancers: nasopharyngeal, laryngeal, lung (except mesothelioma), or squamous cell carcinoma of the skin. 

(2) Full-body exposure to nitrogen or sulfur mustard or Lewisite during active military service together with the subsequent development of a chronic form of laryngitis, bronchitis, emphysema, asthma, or chronic obstructive pulmonary disease. 

(3) Full-body exposure to nitrogen mustard during active military service together with the subsequent development of acute nonlymphocytic leukemia. 

(b) Service connection will not be established under this section if the claimed condition is due to the Veteran's own willful misconduct, or if there is affirmative evidence that establishes a nonservice-related supervening condition or event as the cause of the claimed condition. 

38 C.F.R. § 3.316 (2011). 

For claims involving exposure to mustard gas, the Veteran must prove evidence of in-service exposure, and a diagnosis of current presumptive disability, but is relieved of the burden of providing medical evidence of a nexus between the current disability and his in-service exposure.  Rather, that nexus is presumed if the other conditions are met subject to the regulatory exceptions in 38 C.F.R. § 3.316(b).  38 C.F.R. § 3.316 (2011); See also Pearlman v. West, 11 Vet. App. 443, 446 (1998).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Entitlement to Service Connection for a Skin Disability

The Veteran has asserted that he has a skin disability that is a result of being exposed to mustard gas while in active service.  

The Board notes that the Veteran's SPRs are negative for any documentation of exposure to mustard gas while the Veteran was in active service.  

The Veteran's STRs are negative for treatment for or a diagnosis of a skin disability while he was in active service.  In April 1971, the Veteran was afforded a separation examination.  There is no indication from the examination report that the Veteran reported experiencing any sort of skin problems during his active service and there is no documentation on the examination report indicating that the examiner found the Veteran to have any sort of skin problem at the time of his separation.  Additionally, the Veteran's skin and lymphatic system was clinically normal upon examination at the time of his separation.  

A review of the post-service medical evidence of record is absent any indication that the Veteran has been diagnosed with a skin disability since the time of his separation from active service.  In fact, the only skin problems of record in the Veteran's claims file are related to burn scars sustained in a fire subsequent to his separation from active service.

In May 2006, the Veteran was afforded a VA general medical examination.  At that time, the Veteran reported that he sometimes experienced itchy and flakey skin on his back, in the area of his burn scars.  However, there is no indication from the examination report that the Veteran reported any sort of skin disability that was related to his active service at the time of his VA examination.  Further, the examiner did not diagnose a skin disability of any kind at the time of the Veteran's VA examination.  

Additionally, at his November 2011 Board hearing, the Veteran reported that to his knowledge, he had not been diagnosed with a skin disability that was related to his active service.    

The United States Court of Appeals for Veterans Claims (Court) has held that in order for a disability to be service connected, it must be present at the time a claim for VA disability compensation is filed or during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this regard, the Board notes there is no evidence of record indicating that the Veteran has ever been diagnosed with a skin disability that could be related to his active service.

Additionally, while the Veteran has claimed that he was exposed to mustard gas while in active service, he has failed to provide specifics regarding his exposure and so, has failed to prove his exposure to mustard gas during active service.  Furthermore, even had the Veteran proved exposure to mustard gas while in active service, there are no skin disabilities identified in 38 C.F.R. § 3.316 as presumptive following exposure to mustard gas.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a skin disability is not warranted.  

Entitlement to Service Connection for Blackouts 

The Veteran has asserted that he has experienced blackouts since his time spent serving in the Republic of Vietnam.  He reported that while in the Republic of Vietnam, the heat and temperature would cause him to get dizzy and that once he was separated from active service, he started blacking out during hot weather.  

The Veteran's STRs are negative for treatment for or a diagnosis of blackouts while the Veteran was in active service.  The Veteran was afforded a separation examination in April 1971.  There is no indication from the examination report that the Veteran reported any feelings of dizziness or experiencing blackouts at the time of his separation from active service.  

A review of the post-service medical evidence of record shows that in November 2000, the Veteran was admitted to the VA Medical Center for syncope and a possible infection.  At that time, he reported that he had passed out prior to reporting to the VA Medical Center, but he did not report a history of such episodes.  He was ultimately diagnosed with pneumonia, treated, and discharged.  There are no other treatment notes of record indicating any sort of blackouts and it is well documented in the sparse VA Medical Center treatment notes of record that the Veteran has a history of alcohol abuse.  

In May 2006, the Veteran was afforded a VA general medical examination.  At that time, the Veteran reported that in 1996 he blacked out and suffered extensive burns on his back.  He required months of hospitalization and skin grafts to treat the burns.  The Veteran reported that he still experienced blackouts, but there is no evidence of record documenting such blackouts.  The examiner reported that there were no blackouts seen upon examination.  The Veteran was not diagnosed with a disability that was related to his active service that could account for his reported blackouts at the time of the VA examination. 

The Board notes that the Veteran is competent to report when his symptoms began and that they have continued since his active service.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, in this case, there is contemporaneous medical evidence in the form of the Veteran's STRs, which is negative for blackouts or even dizziness while the Veteran was in active service.  Additionally, the post-service medical evidence shows that while the Veteran has reported periodic blackouts during his sporadic medical treatment, there is no indication from the record that he has ever reported to an examiner that the symptoms began during active service.  Furthermore, the Veteran has a long history of alcohol abuse and there is some evidence which tends to indicate that the periodic blackouts reported by the Veteran may in fact be related to his alcohol abuse.  Therefore, the Board finds that the Veteran's accounts of dizziness and blackouts during and since service that were provided for purposes other than medical treatment are not credible.  

Regardless of the symptoms reported by the Veteran to have occurred in service, as noted above, the Court has held that in order for a disability to be service connected, it must be present at the time a claim for VA disability compensation is filed or during the pendency of the claim.  See McClain, 21 Vet. App. at 321.  In this regard, the Board notes there is no evidence of record indicating that the Veteran has been diagnosed with a disability resulting in blackouts that could be related to his active service.    

Additionally, while the Veteran has claimed that he was exposed to mustard gas while in active service, he has failed to provide specifics regarding his exposure and so, has failed to prove his exposure to mustard gas during active service.  Furthermore, even had the Veteran proved exposure to mustard gas while in active service, blackouts are not identified in 38 C.F.R. § 3.316 as presumptive following exposure to mustard gas.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for blackouts is not warranted.



Entitlement to Service Connection for Right Leg and Knee Shrapnel Wounds

The Veteran has asserted that while serving in the Republic of Vietnam, he was exposed to mortar fire and rocket attacks.  He reported that on one such occasion he was unable to make it fully into the bunker in time to avoid injury and so, was struck by shrapnel in his right leg and knee.

The Board notes that there is no indication that the Veteran was awarded a Purple Heart Medal while in active service.

The Veteran's STRs are negative for any treatment for or a diagnosis of shrapnel wounds while the Veteran was in active service.  In April 1971, the Veteran was afforded a separation examination.  There is no indication from the examination report that the Veteran reported ever having been struck by shrapnel in any part of his body, let alone his right leg and knee.  Additionally, the Veteran's lower extremities were noted to be clinically normal at the time of his separation from active service and there is no indication from the examination report that the examiner found any evidence of shrapnel wounds at the time of the Veteran's separation from active service.  

A review of the post-service medical evidence of record is absent any indication that the Veteran has any sort of residuals of shrapnel wounds to his right leg or knee.

Again, the Veteran is credible to report his symptoms; however, since there is absolutely no evidence of record indicating that the Veteran was ever injured during service by shrapnel or that he even has residuals as a result of such an injury, the Board finds that the Veteran's account of shrapnel injuries during active service are simply not credible.  

Furthermore, as noted above, the Court has held that in order for a disability to be service connected, it must be present at the time a claim for VA disability compensation is filed or during the pendency of the claim.  See McClain, 21 Vet. App. at 321.  In this regard, there is no evidence that the Veteran has shrapnel wound injuries in his right leg and knee.

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for shrapnel wounds in the right leg and knee is not warranted.  


ORDER

Entitlement to service connection for a skin disability is denied.

Entitlement to service connection for blackouts is denied.  

Entitlement to service connection for shrapnel wounds in the right leg and knee is denied.  


REMAND

The Board finds that additional development is required before the Veteran's remaining claims on appeal are decided.  

At his November 2011 Board hearing, the Veteran reported that while serving in the Republic of Vietnam he was exposed to rocket and mortar attacks that made him fearful for his life.  A review of the Veteran's SPRs shows that the Veteran did in fact have service in the Republic of Vietnam for approximately one year.  Further, a review of the Veteran's DD Form 214 shows that among the decorations awarded for the Veteran's active service are a National Defense Service Medal, a Vietnam Campaign Medal, and a Vietnam Service Medal.  The Veteran reported that he has experienced psychiatric symptoms since his time in the Republic of Vietnam.      

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with the American Psychiatric Association 's Diagnostic and Statistical Manual of Medical Disorders (4th ed. 1994) (DSM-IV), (2) credible supporting evidence that the claimed in- service stressors actually occurred, and (3) a link, established by medical evidence, between the current symptomatology and the claimed in- service stressor(s).  See 38 C.F.R. §§3.304(f), 4.125(a). 

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat Veterans.  See 75 Fed. Reg. 39,843 -39,852 (effective July 13, 2010).  These revised regulations apply in cases like the Veteran's, which were appealed to the Board prior to July 13, 2010, but not decided by the Board as of that date.  75 Fed. Reg. 41092 (July 15, 2010) (to be codified at 38 C.F.R. § 3.304(f) (3)).  The revised regulations pertaining to PTSD no longer require the verification of an in-service stressor if the Veteran was in a location involving "fear of hostile military or terrorist activity."  Such a location can be evidenced by awards such as the Iraq Campaign Medal or the Vietnam Service Medal.  Lay testimony alone can be used to establish the occurrence of an in- service stressor in these situations.  The new regulatory provision requires that: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  38 C.F.R. § 3.304(f) (2011) (as amended by 75 Fed. Reg. 39843, 39852 (July 13, 2010) & 75 Fed. Reg. 41092 (July 15, 2010)). 

Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) states: 

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

A review of the medical evidence of record is absent a diagnosis of PTSD.  However, in light of the Veteran's claimed stressor, the PTSD regulation changes, and the Veteran's claims of experiencing psychiatric symptoms since his service in Republic of Vietnam; the Board finds that the Veteran should be afforded a VA examination in order to determine the nature and etiology of any currently present PTSD.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).    

With regard to the Veteran's claim of entitlement to service connection for foot fungus, the Board notes that a review of the Veteran's STRs shows that he was treated several times in service for complaints of foot problems, to include bad feet, corns on feet, tinea pedis, sore feet, and athlete's foot. 

At his November 2011 Board hearing, the Veteran reported that he had continued to experience foot problems since his active service.  He reported that when he was treated for burns to his back in the early 1990's he was also noted to have foot fungus.  He reported that his physician at that time told him that it could be a result of his time spent serving in the Republic of Vietnam.  A review of the record shows that these medical records are not in the Veteran's claims file.  Additionally, there is no indication from the file that attempts to obtain the identified records have been made.  

Therefore, the Board finds that attempts to obtain the records regarding a foot fungus identified by the Veteran should be made.  Additionally, in light of the Veteran's treatment for tinea pedis and other foot problems in active service and the Veteran's claims that he has continued to experience problems with his feet since his separation from active service, the Board finds that the Veteran should be afforded a VA examination in order to determine the nature and etiology of any currently present foot disability.   See McLendon, 20 Vet. App. at 83. 

Additionally, current treatment records should be obtained.

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C., for the following action:

1. Undertake appropriate development to obtain any outstanding, pertinent medical records.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims, to specifically include those identified by the Veteran at his November 2011 Board hearing.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. Then, the Veteran should be afforded a VA examination by a psychiatrist or a psychologist with sufficient expertise to determine the nature and etiology of any currently present PTSD.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed.  

Based on the examination results and the review of the record, the examiner should provide an opinion as to whether the Veteran has a diagnosis of PTSD that is consistent with the criteria outlined in the DSM-IV.  

If so, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's PTSD is etiologically related to one or more in-service stressors reported by the Veteran.  The examiner must specifically state whether the claimed stressor(s), if not involving combat, is related to the Veteran's fear of hostile military activity or terrorist activity of the type contemplated by the recent revisions to 38 C.F.R. § 3.304 (f)(3).

The complete rationale for all opinions expressed must be provided.  

3. The Veteran should also be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of any currently present foot disability.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed. 

Based on the examination results and a review of the record, the examiner should provide an opinion with respect to any currently present foot disability as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability is etiologically related to his active service, to specifically include the Veteran's treatment in service for various foot ailments.  

The complete rationale for all opinions expressed must be provided.  

4. The RO or the AMC should confirm that any medical opinions provided comport with this remand and undertake any other development it determines to be warranted.

5. Then, the RO or the AMC should readjudicate the Veteran's remaining claims on appeal based on a de novo review of the record.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


